In its original opinion in this case this court pretermitted a consideration of a large number of the assignments of error which were argued on the appeal, on the assumption by it that such consideration was not requisite to a proper disposition of the cause.
Now, after remandment of the case by the Supreme Court, we have, en banc, given study to these hitherto unconsidered assignments of error.
Deeming it profitless to set out our reasons in detail, we state our conclusion that error, for which the judgment should be reversed, appears in the rulings underlying none of said assignments of error, and that, upon the authority of the opinion by the Supreme Court, on certiorari, in this case, the judgment appealed from should be, and is, affirmed.
Affirmed.